Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130228                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  AT&T COMMUNICATIONS OF MICHIGAN                                                                                    Justices
  and TCG DETROIT,
            Petitioners-Appellants,
  v        	                                                       SC: 130228
                                                                   COA: 254832
                                                                   Ingham CC: 03-000972-AA
  MICHIGAN PUBLIC SERVICE COMMISSION,                              MPSC: U-12759

           Respondent-Appellee. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the November 17, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
           d0320                                                              Clerk